Citation Nr: 1136879	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  02-00 032A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 1996, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities.

2.  Entitlement to an increased disability rating for hysterical neurosis with depression, currently evaluated as 50 percent disabling.

3.  Entitlement to an effective date earlier than March 14, 1997, for the grant of a 50 percent evaluation for hysterical neurosis with depression.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO assigned a 30 percent disability rating for a hysterical neurosis with depression effective March 14, 1997.  The RO also granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities effective March 14, 1997.  

The Veteran then perfected appeal concerning the effective date assigned for a total disability evaluation based on individual unemployability due to service connected disorders.  The appellant also filed a timely notice of disagreement with the assignment of the 30 percent disability rating for hysterical neurosis with depression and the rating's effective date.  In a January 2002 rating decision, the RO assigned a 50 percent disability rating for hysterical neurosis with depression effective March 14, 1997.

In November 2003 and March 2006, the Board remanded the issues of entitlement to an effective date earlier than March 14, 1997, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities; entitlement to a rating in excess of 50 percent for hysterical neurosis with depression; and entitlement to an effective date earlier than March 14, 1997, for the grant of a 50 percent evaluation for hysterical neurosis with depression.  

The issues pertaining to hysterical neurosis with depression were remanded for the RO to issue a statement of the case.  In July 2006, the RO issued a statement of the case on these two issues, and later in September 2006, the Veteran filed a VA Form 9, perfecting the appeal of the assignment of the 50 percent disability rating for the psychiatric disorder and its effective date.

In an August 2006 rating decision, the RO assigned an effective date of March 14, 1996, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1966 to April 1967.

2.	On December 18, 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


